UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HILARIA RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00058-BR-1)


Submitted:   April 25, 2013                      Decided: April 30, 2013


Before AGEE and      WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hilaria Rodriguez, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hilaria Rodriguez appeals the district court’s order

denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

of sentence based on Dorsey v. United States, __ U.S. __, 132 S.

Ct.   2321     (2012).     Rodriguez     was   sentenced     in   December    2011,

after passage of the Fair Sentencing Act of 2010 (“FSA”) and the

amendments to the U.S. Sentencing Guidelines Manual promulgated

in response to the FSA.          Thus, as the district court concluded,

Dorsey    is    inapplicable     in     this   case,   and    Rodriguez      is   not

entitled to a reduction in her sentence.                   We therefore affirm

the district court’s order for the reasons stated there.                          See

United    States    v.    Rodriguez,     No.   5:11-cr-00058-BR-1          (E.D.N.C.

Nov. 13, 2012).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented      in   the

materials      before    this   court    and   argument      would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                          2